Title: From Thomas Jefferson to William Short, 17 March 1801
From: Jefferson, Thomas
To: Short, William



Dear Sir
Washington Mar. 17. 1801.

This letter will be handed you by mr Dawson, an antient acquaintance & fellow collegian of yours, who goes as the bearer of the ratification of our late convention with France. this ratification being on conditions which will occasion some of the ground of the preceding negociations to be recurred to & trodden over again, messrs. Elsworth & Murray will be called to Paris again for that purpose.
You had been previously apprised that the proceedings of France with respect to this country had produced a sensible alienation from them in the people of this country. that these proceedings were artfully & industriously laid hold of here & played off in a thousand forms & with multiplied exaggerations to induce the people to consent to a war with France, & consequently then an alliance with England, and a disposition to approach ours more nearly to the forms of that government. the XYZ. mission wrought us up to a perfect frenzy. every principle of civil caution was lost sight of, and the Charlatans drove headlong as madness & wickedness prompted. but they were not able to keep up the bubble. some states had remained firm in their senses, and some portions of every state. the paroxysm with those who had gone into the delusion began to subside. in this state were things at the date of my last letter, wherein I stated to you the change which was working. it has kept pace fully with the expectations therein hinted. we have with us at this time a great majority, & the residue rallying so fast to their old principles that we have reason to believe all traces of the late party divisions will be obliterated; except that the leaders  of the war party had committed themselves too far to change. but they will be without followers & therefore may be neglected. in this transition the New England states are slowest because under the dominion of their priests who had begun to hope they could toll us on to an established church to be in union with the state. even there however they are getting to rights and the probable election of Gerry by the republican interest will be the signal of it’s ascendancy in Massachusets. these are the outlines only. I refer you to mr Dawson for the particulars, he being fully possessed of them. they will be well worth your minute enquiry, as they will give you some idea of our present character & pursuits, which are so different from what they were when you left this country, that no two nations are more unlike. he can particularly give you the true state of the late election which cannot be at all understood abroad. no endeavors will be spared on my part to reunite the nation in harmony and in interest.
Your letters of Aug. 6: & Sep. 18. has been duly recieved: as were also the volumes of the Connoissance des tems for 1800. 1. 2. 3. except the additional part of 1800. which you expressed a hope of obtaining, and will be acceptable, as will the continuation of the work as fast as it appears. I am now here for a few days only, to set in motion some pressing measures which would not admit delay. I shall then go home for 3. or 4. weeks to make some arrangements there, necessary on my removal, and then become fixed here. as soon after my return as the first press of business will permit, I will resume the subject of your affairs here, and give you a statement in continuation of my last. in the mean time mr Barnes will have given you detached views from time to time. I now inclose a letter from him. Brown has paid up, & mr Jefferson of Richmond is in hopes shortly to get Moseby’s money. Barnes is worthy of your entire confidence for his uprightness and his caution & safety. you had better join him in a regular power of attorney with me, for fear of my death.—I shall this summer send through you to mr Pougens a commission for some books, placing previously funds in Amsterdam to draw on, & I shall probably trouble yourself with some commissions. present me respectfully to our common friend, & accept yourself assurances of my constant & sincere affection.

Th: Jefferson


P.S. Just as I was about to seal my letter, mr Pichon arrives and puts into my hand yours of Dec. 9.—I must ask the favor of you to find a safe conveyance for the inclosed letter.

 